Case 7:20-cv-00520-JPJ-PMS Document 30 Filed 02/03/21 Page 1 of 4 Pageid#: 175




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

 ERIC DOUGLAS POWERS,                              )
                                                   )
                    Plaintiff,                     )   Case No. 7:20CV00520
                                                   )
 v.                                                )   OPINION AND ORDER
                                                   )
 RANDALL MATHENA, ET AL.,                          )   By: James P. Jones
                                                   )   United States District Judge
                   Defendants.                     )

       Eric Douglas Powers, Pro Se Plaintiff.

       The plaintiff, Eric Douglas Powers, a Virginia inmate proceeding pro se, filed

 this civil rights action under 28 U.S.C. § 1983, alleging that as an inmate with

 diagnosed mental health issues, his current housing assignment at River North

 Correctional Center (“River North”) violates his constitutional rights in various

 ways. After review of the record, I find that Powers’ separate motions seeking

 interlocutory injunctive relief must be denied.

       In this lawsuit, filed in August of 2020, Powers complains that after he

 completed a program for mental health inmates at Wallens Ridge State Prison

 (“Wallens Ridge”), he was transferred in July of 2020 to River North. His Complaint

 asserts that he is not assigned to the housing area and programming most appropriate

 for his current classification and mental health status and that his current housing

 assignment conditions aggravate his mental health problems. By Opinion and Order
Case 7:20-cv-00520-JPJ-PMS Document 30 Filed 02/03/21 Page 2 of 4 Pageid#: 176




 entered November 23, 2020, I denied Powers’ previous motion seeking interlocutory

 relief, finding that he did not state facts warranting such an extraordinary remedy.

 Powers has moved for reconsideration of that ruling, but because I find no reason to

 alter my prior ruling, I will deny his motion.

       On January 29, 2021, the court received and docketed new pleadings from

 Powers, ECF Nos. 25 and 27, that I construe together as a new request for

 preliminary injunctive relief, concerning events that occurred after he filed this

 lawsuit. Specifically, he asserts that in October of 2020, he stabbed himself in the

 neck and tried to hang himself in his cell, allegedly because his living conditions had

 aggravated his mental health problems.

       A party seeking preliminary injunctive relief must make a clear showing “that

 he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the

 absence of preliminary relief, that the balance of equities tips in his favor, and that

 an injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555

 U.S. 7, 20 (2008). To qualify as irreparable, the feared harm must be “neither remote

 nor speculative, but actual and imminent,” Tucker Anthony Realty Corp. v.

 Schlesinger, 888 F.2d 969, 975 (2d Cir. 1989) (internal quotation marks and citations

 omitted), such that it poses a real and immediate threat, Dan River, Inc. v. Icahn, 701

 F.2d 278, 283 (4th Cir. 1983).




                                            -2-
Case 7:20-cv-00520-JPJ-PMS Document 30 Filed 02/03/21 Page 3 of 4 Pageid#: 177




       While the incident of self-injury in October of 2020 is concerning, I do not

 find it to warrant the immediate injunctive relief that Powers is seeking here. The

 defendants are due to respond shortly to Powers’ underlying claims about his

 housing assignment. Moreover, three months have passed since that self-harm

 incident. Powers himself asserts that after his transfer to River North in July of 2020,

 he did not harm himself before, and has not harmed himself since, that particular

 occasion in October of 2020. ECF No. 27. Accordingly, I conclude that Powers’

 motions fail to state facts on which he can show that he meets all of the four showings

 under Winter. Thus, I will deny the motion for interlocutory injunctive relief.

       I will, however, construe Powers’ submissions as Motions to Amend,

 presenting additional factual information and argument regarding the claim that the

 defendants have been deliberately indifferent to risks of harm Powers has faced

 under the living conditions at River North since his transfer in July of 2020, given

 his mental health problems. To the extent that the motions may seek to raise new

 claims against a new defendant, Lieutenant Lowe, however, I deny such

 amendments as improperly joined to this civil action. See Fed. R. Civ. P. 18, 20.

 Furthermore, I will deny the motion seeking discovery related to alleged misconduct

 by Lowe, ECF No. 26.

       For the reasons stated, it is ORDERED as follows:




                                           -3-
Case 7:20-cv-00520-JPJ-PMS Document 30 Filed 02/03/21 Page 4 of 4 Pageid#: 178




   1. Powers’ motion, ECF No. 18, seeking reconsideration of my prior order

      denying interlocutory injunctive relief, is DENIED;

   2. Powers’ motions, ECF Nos. 25 and 27, seeking interlocutory injunctive relief,

      are DENIED;

   3. Powers’ motions, ECF Nos. 25 and 27, and a related declaration, ECF No. 20,

      are CONSTRUED as Motions to Amend, which are GRANTED IN PART

      AND DENIED IN PART. The motions are GRANTED as amendments to

      the existing claims against the existing defendants. The motions are DENIED

      to the extent that they seek to add any new claims against any new defendant;

      and

   4. Powers’ motion, ECF No. 26, seeking discovery unrelated to the claims in his

      Complaint, is DENIED.

                                              ENTER: February 3, 2021

                                              /s/ JAMES P. JONES
                                              United States District Judge




                                        -4-
